Citation Nr: 1234243	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  10-08 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an election for Post-9/11 GI Bill (Chapter 33, Title 38, United States Code) benefits is revocable and can be rescinded.


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to January 2000 and from January 2003 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 award notification letter from the Muskogee, Oklahoma, RO.



FINDINGS OF FACT

1.  In November 2009, the RO received the Veteran's electronically filed application (VA Form 22-1990) for educational benefits under the Post-9/11 GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30).  

2.  In December 2009, the RO issued a letter to the Veteran notifying him that he was eligible to receive benefits for an approved program of education or training under the Post-9/11 GI Bill.  

3.  In January 2010, the Veteran filed a Notice of Disagreement (NOD) with the award letter and asked to file for education benefits under the MGIB program rather than the Post-9/11 GI Bill program.  

4.  In the March 2010 Statement of the Case (SOC), the RO held that the Veteran was not considered eligible to receive Chapter 30 benefits because his request for Chapter 33 benefits is considered an irrevocable election.  


CONCLUSION OF LAW

The criteria for an irrevocable election for education benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB program have been met, and the irrevocable election for Post-9/11 GI Bill benefits cannot be rescinded.  38 U.S.C.A. §§ 3301-24 (West Supp. 2010); 38 C.F.R. §21.9520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the provisions of the Veterans Claims Assistance Act of 2000 (the VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not applicable to this claim on appeal because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on facts.  See also, Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.  

In the present appeal, the Veteran contends that he called the VA help line seeking information regarding his available educational assistance options and was informed that he only had 10 days of eligibility left under Chapter 30 (MGIB), but that he was entitled to 12 months of benefits under Chapter 33 (Post 9/11 GI Bill program) and that he would therefore be entitled to a greater benefit by applying for Chapter 33 benefits rather than Chapter 30.  As such the Veteran applied for benefits under the Post-9/11 GI bill program, instead of educational benefits under the MGIB program.  After applying for and being awarded Chapter 33 educational benefits he was informed that he should have used the remainder of his Chapter 30 benefits before applying for his Chapter 33 benefits.  The Veteran stated in his March 2010 VA Form 9, substantive appeal that he was under the impression that he was not entitled to both benefits but rather that he had to choose between the 10 days left on his Chapter 30 and the 12 months available under Chapter 33.  The Veteran requests that he be allowed to use the remainder of his Chapter 30 benefits and then be allowed to use the entirety of his Chapter 33 benefits.

The Veteran originally filed an application for educational benefits under the Post-9/11 GI Bill program via an electronically filed form (VA Form 22-1990), which was received by the RO in November 2009.  In the application, he indicated that he was seeking tuition assistance for a Masters in business administration.  In December 2009, the Veteran received notice that his application for educational benefits under the Post-9/11 GI Bill had been approved and that he was entitled to benefits for an approved program of education or training under Chapter 33 for 10 days of full time benefits.  He was advised to take the award letter to his school's certifying official as proof of his eligibility, and ask him or her to submit the Veteran's enrollment certification to VA so his tuition and fee payments could be disbursed to the school.  

In response to the December 2009 letter, the Veteran filed an NOD noting that during the application process his status had changed with regard to the program under which he was receiving benefits.  The Veteran further requested that he be allowed to use the remaining 10 days under his Chapter 30 benefits and upon exhaustion of that benefit be allowed to recertify under Chapter 33 so that he might use that benefit in its entirety.  In the March 2010 SOC, it was determined that the Veteran's election for Post-9/11 GI Bill benefits was irrevocable, and an irrevocable election for Post-9/11 GI Bill cannot be rescinded.  

With respect to whether the Veteran's election for Chapter 33 benefits is irrevocable, the Board turns to the designated statutory and regulatory provisions.  In accordance with 38 C.F.R. § 21.9520(c)(1)(i), after an individual has applied for basic educational assistance benefits under the provisions of Chapter 33, and has met the minimum service requirements in paragraphs (a) and (b), that individual then makes an irrevocable election to receive benefits under 38 U.S.C. Chapter 33 
by relinquishing eligibility under either 38 U.S.C. Chapter 30, or 10 U.S.C. Chapter 106a, 1606, or 1607.  

Pursuant to 38 C.F.R. §21.9520(c)(2), an individual may make an irrevocable election to receive benefits under this chapter by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following:  (i) identification information (including the name, social security number and address); (ii) if applicable, an election to receive benefits under chapter 33 in lieu of benefits under one of the applicable chapters listed in paragraph (c)(1)(i) of this section (e.g., "I elect to receive benefits under the Post-9/11-GI Bill in lieu of benefits under the Montgomery GI Bill - Active Duty (chapter 30) program."); (iii) the date the individual wants the election to be effective (e.g., "I want this election to take effect on August 1, 2009.").  An election request for an effective date prior to August 1, 2009, will automatically be effective August 1, 2009; and (iv) an acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed.").  

The criteria listed under 38 C.F.R. §21.9520(c)(2), are disjunctive rather than conjunctive which means that only one of the requirements under this provision must be met for irrevocability to occur.  See Johnson v. Brown, 7 Vet. App. 95 (noting that only one disjunctive "or" requirement must be met to satisfy the regulatory provision.)  Thus, based on the above-referenced regulatory provisions, an election to receive benefits under Chapter 33 is irrevocable upon completion and submission of a VA Form 22-1990.  A review of the Veteran's claims file reflects that he did in fact complete the appropriate form.  In the alternative, a Veteran has the option to either submit a transfer-of-entitlement designation under this chapter to the Department of Defense, or submit a written statement which includes the four specified criteria listed under 38 C.F.R. §21.9520(c)(2)(i)-(iv) in order for irrevocability to occur.  If the Veteran has opted to submit a written statement, then his or her election to receive benefits under Chapter 33 becomes irrevocable only when all four specified criteria are met.  

In this case, the irrevocability criteria listed under 38 C.F.R. § 21.9520(c)(2) has been met as the record contains a fully completed electronic (online) application (VA Form 22-1990).  The instructions accompanying VA Form 22-1990 (Dec. 2008 version) clearly state that an election to give up benefits under an existing program and receive benefits under the Post-911 GI Bill is irrevocable, and the applicant was instructed to carefully consider the decision before completing the Chapter 33 election.  The claimant was also instructed to visit the VA's GI Bill website or to call a toll free number if more information was needed to make a choice.   

To the extent that the Veteran maintains that he was not aware of, or informed, that his election for such benefits would be irrevocable, it has been held by the Courts that such matters as the Veteran contends are no exception to VA regulations.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  The United States Court of Appeals for Veterans Claims has noted that the United States Supreme Court has recognized that persons dealing with the United States government are charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  See Morris, 1 Vet. App. at 260.  

Thus, the Board finds that the irrevocability requirements set forth under 38 C.F.R. § 21.9520(c)(2) have been met and that the Veteran did make an irrevocable election for educational benefits under the Post-9/11 GI Bill program when he completed the electronic (online) application.  As such, his election for Post-9/11 GI Bill benefits is irrevocable and cannot be rescinded.


ORDER

The Veteran's election for Post-9/11 GI Bill benefits is irrevocable, and his appeal for a rescission of these benefits is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


